             Case 18-73839-FJS                    Doc 15   Filed 12/17/18 Entered 12/17/18 14:17:51                                  Desc Main
                                                           Document      Page 1 of 7


Fill in this information to identify your case:

Debtor 1                      Cherie Harrison Savage

Debtor 2
(Spouse, if filing)

United States Bankruptcy Court for the:       EASTERN DISTRICT OF VIRGINIA

Case number               18-73839-FJS                                                                   Check if this is:
(If known)
                                                                                                             An amended filing
                                                                                                             A supplement showing postpetition chapter
                                                                                                             13 income as of the following date:

Official Form 106I                                                                                           MM / DD/ YYYY
Schedule I: Your Income                                                                                                                             12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Part 1:               Describe Employment

1.     Fill in your employment
       information.                                                Debtor 1                                     Debtor 2 or non-filing spouse

       If you have more than one job,                                 Employed                                     Employed
       attach a separate page with           Employment status
       information about additional                                   Not employed                                 Not employed
       employers.
                                             Occupation            Retired                                      Rigger Supervisor
       Include part-time, seasonal, or
       self-employed work.                   Employer's name                                                    General Dynamics Nassco-Norfolk

       Occupation may include student        Employer's address
                                                                                                                200 Ligon St
       or homemaker, if it applies.
                                                                                                                Norfolk, VA 23523

                                             How long employed there?                                                    1 year

Part 2:               Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

                                                                                                       For Debtor 1          For Debtor 2 or
                                                                                                                             non-filing spouse

       List monthly gross wages, salary, and commissions (before all payroll
2.     deductions). If not paid monthly, calculate what the monthly wage would be.          2.     $              0.00       $         6,391.02

3.     Estimate and list monthly overtime pay.                                              3.    +$              0.00       +$            0.00

4.     Calculate gross Income. Add line 2 + line 3.                                         4.     $           0.00              $   6,391.02




Official Form 106I                                                      Schedule I: Your Income                                                   page 1
            Case 18-73839-FJS              Doc 15        Filed 12/17/18 Entered 12/17/18 14:17:51                                 Desc Main
                                                         Document      Page 2 of 7

Debtor 1    Cherie Harrison Savage                                                                Case number (if known)    18-73839-FJS


                                                                                                      For Debtor 1          For Debtor 2 or
                                                                                                                            non-filing spouse
      Copy line 4 here                                                                     4.         $              0.00   $         6,391.02

5.    List all payroll deductions:
      5a.    Tax, Medicare, and Social Security deductions                                 5a.        $              0.00   $        1,274.30
      5b.    Mandatory contributions for retirement plans                                  5b.        $              0.00   $          377.82
      5c.    Voluntary contributions for retirement plans                                  5c.        $              0.00   $            0.00
      5d.    Required repayments of retirement fund loans                                  5d.        $              0.00   $          446.51
      5e.    Insurance                                                                     5e.        $              0.00   $          593.45
      5f.    Domestic support obligations                                                  5f.        $              0.00   $            0.00
      5g.    Union dues                                                                    5g.        $              0.00   $            0.00
      5h.    Other deductions. Specify: shoes                                              5h.+       $              0.00 + $          130.00
             Metlaw                                                                                   $              0.00   $           15.73
6.    Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                       6.     $                  0.00   $        2,837.81
7.    Calculate total monthly take-home pay. Subtract line 6 from line 4.                  7.     $                  0.00   $        3,553.21
8.    List all other income regularly received:
      8a. Net income from rental property and from operating a business,
             profession, or farm
             Attach a statement for each property and business showing gross
             receipts, ordinary and necessary business expenses, and the total
             monthly net income.                                                           8a.        $              0.00   $               0.00
      8b. Interest and dividends                                                           8b.        $              0.00   $               0.00
      8c. Family support payments that you, a non-filing spouse, or a dependent
             regularly receive
             Include alimony, spousal support, child support, maintenance, divorce
             settlement, and property settlement.                                          8c.        $              0.00   $               0.00
      8d. Unemployment compensation                                                        8d.        $              0.00   $               0.00
      8e. Social Security                                                                  8e.        $              0.00   $               0.00
      8f.    Other government assistance that you regularly receive
             Include cash assistance and the value (if known) of any non-cash assistance
             that you receive, such as food stamps (benefits under the Supplemental
             Nutrition Assistance Program) or housing subsidies.
             Specify:                                                                      8f.  $                0.00   $                   0.00
      8g. Pension or retirement income                                                     8g. $             2,171.76   $                   0.00
      8h. Other monthly income. Specify:                                                   8h.+ $                0.00 + $                   0.00

9.    Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                             9.     $          2,171.76       $                0.00

10. Calculate monthly income. Add line 7 + line 9.                                     10. $              2,171.76 + $       3,553.21 = $           5,724.97
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
    other friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                  11. +$                   0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
    applies                                                                                                                       12.   $           5,724.97
                                                                                                                                        Combined
                                                                                                                                        monthly income
13. Do you expect an increase or decrease within the year after you file this form?
          No.
          Yes. Explain: Mrs. Savage is working a part-time holiday job for the month of December. Mrs. Savage is now a
                             seasonal employee and anticipates working every year for the month of December and bringing
                             home approximately $1,500.00 from that job. She will continue looking for a part-time job to work
                             throughout the year.
                             Amendments will be filed as needed




Official Form 106I                                                     Schedule I: Your Income                                                       page 2
              Case 18-73839-FJS                      Doc 15          Filed 12/17/18 Entered 12/17/18 14:17:51                          Desc Main
                                                                     Document      Page 3 of 7




 Fill in this information to identify your case:

 Debtor 1                    Cherie Harrison Savage
                             First Name                     Middle Name             Last Name

 Debtor 2
 (Spouse if, filing)         First Name                     Middle Name             Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF VIRGINIA

 Case number              18-73839-FJS
 (if known)
                                                                                                                                      Check if this is an
                                                                                                                                      amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                          12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                       Sign Below


        Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

                No

                Yes. Name of person                                                                             Attach Bankruptcy Petition Preparer’s Notice,
                                                                                                                Declaration, and Signature (Official Form 119)


       Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
       that they are true and correct.

        X /s/ Cherie Harrison Savage                                                X
              Cherie Harrison Savage                                                    Signature of Debtor 2
              Signature of Debtor 1

              Date       December 10, 2018                                              Date




Official Form 106Dec                                       Declaration About an Individual Debtor's Schedules
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
           Case 18-73839-FJS                         Doc 15          Filed 12/17/18 Entered 12/17/18 14:17:51                 Desc Main
                                                                     Document      Page 4 of 7

                                                               United States Bankruptcy Court
                                                                     Eastern District of Virginia
 In re      Cherie Harrison Savage                                                                            Case No.   18-73839-FJS
                                                                                   Debtor(s)                  Chapter    13



                                                   AMENDMENT COVER SHEET
Amendment(s) to the following petition, list(s), schedule(s) or statement(s) are transmitted herewith:
                Involuntary/Voluntary Petition [Specify reason for amendment:            ]
                Check if applicable:     Soc. Sec. No. amended. [If applicable: An original, signed Official Form 121 was
                mailed/hand-delivered to the Clerk's office on             .*]
                Summary of Your Assets and Liabilities (and Certain Statistical Information - Individuals Only)
                Declaration (Individuals - Form 106Dec) (Non-Individuals - Form 202)
                Schedule A/B – Property
                Schedule C – The Property You Claim as Exempt
                Schedule D – Creditors Who Hold Claims Secured by Property (See LBR 1009-1)
                Schedule E/F – Creditors Who Have Unsecured Claims (See LBR 1009-1)
                Schedule E/F Creditors Who Have Unsecured Claims (See LBR 1009-1)
                 ($31.00 fee required if adding or deleting pre-petition creditors, changing amounts owed or classification of
                debt.) Check applicable statement(s):
                        Creditor(s) added                            Creditor(s) deleted
                        Change in amounts owed or classification of debt
                        No pre-petition creditors added/deleted, or amounts owed or classification of debt changed. [Docket:
                        Amended Schedule(s) and/or Statement(s), List(s)-NO FEE)
                        Post-petition creditors added (Schedule of Unpaid Debts)
                REMINDER: Conversion of Chapter 13 to Chapter 7 - only file Schedule of Unpaid Debts.
                Schedule G – Executory Contracts and Unexpired Leases
                Schedule H – Codebtors
                Schedule I – Your Income
                Schedule J – Your Expenses

[NOTE: The form “NOTICE TO CREDITOR(S) (RE AMENDMENT)” is still required when adding or deleting creditors.
*Amendment of debtor(s) Social Security Number requires that this cover sheet together with a completed Official Form 121 –
Statement About Your Social Security Numbers be electronically filed or submitted to the Clerk’s Office for “restricted”
entry of the amended Social Security Number into the case record.]
             Statement of Financial Affairs
             Statement of Intention for Individuals Filing Under Chapter 7
             Chapter 11 List of Equity Security Holders
             Chapter 11: The List of Creditors Who Have the 20 Largest Unsecured Claims Against You Who Are Not Insiders
             Attorney’s Disclosure of Compensation
             Other:
                                  NOTICE OF AMENDMENT(S) TO AFFECTED PARTIES
Pursuant to Federal Rule of Bankruptcy Procedure 1009(a) and Local Rule 1009-1, I certify that notice of the filing of the
amendment(s) checked above has been given this date to the United States Trustee, the trustee in this case, and to any and all entities
affected by the amendment as follows: all creditors   .
 Date: December 17, 2018
                                                                       /s/ Carolyn Bedi
                                                                       Carolyn Bedi
                                                                        Attorney for Debtor(s) [or Pro Se Debtor(s)]
                                                                       State Bar No.: 90545 VA
                                                                       Mailing Address: Bedi Legal, P.C.
                                                                                      501 Independence Pkwy., Ste 102
                                                                       Chesapeake, VA 23320
                                                                       Telephone No.: 757-222-5842



[amendcs ver. 12/16]

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
           Case 18-73839-FJS                         Doc 15          Filed 12/17/18 Entered 12/17/18 14:17:51   Desc Main
                                                                     Document      Page 5 of 7

I, Cherie Harrison Savage certify under penalty of perjury that the amended forms herein are accurate and true to the best of my
knowledge and belief.


 Date: December 10, 2018                                       /s/ Cherie Harrison Savage




[amendcs ver. 12/16]

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                 Best Case Bankruptcy
Label Matrix forCase    18-73839-FJS
                  local noticing             Doc 15
                                                  UnitedFiled
                                                         States 12/17/18       Entered 12/17/18 14:17:51
                                                                 Bankruptcy Court               Best Buy/ CBNA Desc Main
0422-2                                                 Document
                                                  600 Granby St., Room 400 Page   6 of 7        PO Box 6497
Case 18-73839-FJS                                    Norfolk, VA 23510-1915                               Sioux Falls, SD 57117-6497
Eastern District of Virginia
Norfolk
Mon Dec 17 13:33:54 EST 2018
Bloomingdales/DSNB                                   Capital One                                          Check into Cash
PO Box 8218                                          P.O. BOX 30281                                       201 Keith Street
Mason, OH 45040-8218                                 Salt Lake City, UT 84130-0281                        Suite 80
                                                                                                          Cleveland, TN 37311-5867


City of Norfolk                                      First Premier Bank                                   Grand Brands dba Grand Furnitu
PO Box 3215                                          601 South Minnesota Ave.                             1305 Baker Road
Norfolk, VA 23514-3215                               Sioux Falls, SD 57104-4868                           Virginia Beach, VA 23455-3317



Internal Revenue Service                             Jefferson Sessions, Atty Gen.                        Kohls / Capone
PO Box 7346                                          US Dept. of Justice                                  PO Box 3115
Philadelphia, PA 19101-7346                          950 Pennsylvania Ave., NW                            Milwaukee, WI 53201-3115
                                                     Washington, DC 20530-0001


Mohela/Dept of Education                             Net Credit                                           Nordstrom/TD Bank USA
633 Sprint Drive                                     200 West Jackson Blvd.,                              13531 E Caley Ave
Chesterfield, MO 63005-1243                          Ste. 1400                                            Englewood, CO 80111-6504
                                                     Chicago, IL 60606-6929


Quantum3 Group LLC as agent for                      Seventh Avenue                                       TD Bank USA/Target Credit
MOMA Funding LLC                                     1112 7th Ave                                         TD Bank USA/Target Credit
PO Box 788                                           Monroe, WI 53566-1364                                Minneapolis, MN 55440-0000
Kirkland, WA 98083-0788


Tiki Series III Trust                                U S Department of Education/MOHELA                   U.S. Bank Trust National Association, as Tru
7114 E Stetson Dr.                                   633 Spirit Drive                                     c/o McCabe, Weisberg & Conway, LLC
Suite 250                                            Chesterfield, MO 63005-1243                          312 Marshall Avenue, Suite 800
Scottsdale, AZ 85251-3264                                                                                 Laurel, MD 20707-4808


US Attorney’s Office                                 (p)VIRGINIA DEPARTMENT OF TAXATION                   Carolyn Anne Bedi
101 W Main Street, Ste 8000                          P O BOX 2156                                         Bedi Legal, P.C.
Norfolk, VA 23510-1671                               RICHMOND VA 23218-2156                               501 Independence Pkwy., Suite 102
                                                                                                          Chesapeake, VA 23320-5173


Cherie Harrison Savage                               John P. Fitzgerald, III                              R. Clinton Stackhouse Jr.
5265 Norvella Ave                                    Office of the U.S. Trustee, Region 4 -N              Chapter 12/13 Trustee
Norfolk, VA 23513-1542                               200 Granby Street, Room 625                          7021 Harbour View Boulevard
                                                     Norfolk, VA 23510-1819                               Suite 101
                                                                                                          Suffolk, VA 23435-2869



                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).
VA Department ofCase    18-73839-FJS
                 Taxation                       Doc 15   Filed 12/17/18 Entered 12/17/18 14:17:51                      Desc Main
PO Box 2369                                              Document      Page 7 of 7
Richmond, VA 23218-2369




                The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)U.S. Bank Trust National Association, as T       End of Label Matrix
                                                    Mailable recipients    26
                                                    Bypassed recipients     1
                                                    Total                  27
